 1   ANDREW C. GREEN, ESQ.
     Nevada Bar No. 9399
 2   REGINALD S. THOMAS, ESQ.
     Nevada Bar No. 14424
 3   KOELLER NEBEKER CARLSON
        & HALUCK, LLP
 4   400 S. 4th Street, Suite 600
     Las Vegas, NV 89101
 5   Phone: (702) 853-5500
     Fax: (702) 853-5599
 6   Andrew.green@knchlaw.com
     Reginald.thomas@knchlaw.com
 7   Attorneys for Defendant,
     LIBERTY MUTUAL INSURANCE COMPANY
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
     BENEDICT SPANO, an individual,         )           CASE NO.: 2:19-cv-02057-APG-NJK
11                                          )
                            Plaintiff,      )           JOINT STIPULATION AND ORDER
12                                          )           FOR (14) DAY EXTENSION OF TIME
     vs.                                    )           FOR PLAINTIFF’S RESPONSE TO
13                                          )           DEFENDANT’S PENDING MOTION
     LIBERTY MUTUAL INSURANCE               )           TO DISMISS PLAINTIFF’S
14   COMPANY; DOES I –X, inclusive; and ROE )           COMPLAINT (ECF #7)
     CORPORATIONS XI through XX, inclusive, )
15                                          )           [FIRST REQUEST]
                            Defendants.     )
16

17          COMES NOW, Defendant, LIBERTY MUTUAL INSURANCE COMPANY

18   (hereinafter referred to as “Defendant”), by and through its attorneys, the law firm of

19   KOELLER, NEBEKER, CARLSON & HALUCK, LLP, and Plaintiff, BENEDICT SPANO

20   (hereinafter “Plaintiff”), by and through his counsel of record, Brian E. Lunt, Esq. of

21   EDWARD M. BERNSTEIN & ASSOCIATES, and hereby submit this Joint Stipulation and

22   Order to Extend the deadline for Plaintiff’s response to the pending Motion to Dismiss by

23   Defendant (ECF #7.) The parties’ request the time for Plaintiff to respond to the pending

24   Motion to Dismiss Plaintiff’s Complaint shall be extended by fourteen (14) days, and

25   Plaintiff’s response would be due to the Court no later than January 2, 2020. The extension of

26   time requested by the parties herein is due to the parties’ ongoing communications for

27   potential resolution of the matter by non-judicial means, and the extension requested herein is

28
                                          Page 1 of 3                                  573064
 1   intended to permit the parties to complete their communications in that regard prior to

 2   expiration of the extended deadline for Plaintiff to respond to the Motion to Dismiss.

 3   DATED this 18th day of December, 2019.              DATED this 18th day of December, 2019.

 4   KOELLER NEBEKER CARLSON                             EDWARD M. BERNSTEIN & ASSOCIATES
      & HALUCK, LLP
 5

 6   By:       /s/Andrew C. Green                        By:       /s/Brian E. Lunt
           ANDREW C. GREEN, ESQ.                               BRIAN E. LUNT, ESQ.
 7         Nevada Bar No. 9399                                 Nevada Bar No. 11189
           400 S. 4th Street, Suite 600                        500 South Fourth Street
 8         Las Vegas, NV 89101                                 Las Vegas, NV 89101
           Attorneys for Defendant,                            Attorneys for Plaintiff,
 9         LIBERTY MUTUAL INSURANCE                            BENEDICT SPANO
           COMPANY
10
                                                 ORDER
11
             Consistent with the foregoing stipulation, the parties’ joint request to extend the time
12
     for Plaintiff to respond to the pending motion to dismiss Plaintiff’s Complaint (ECF #7) by
13
     fourteen (14) days IS GRANTED. Any response by Plaintiff will be due to the Court no later
14
     than January 2, 2020.
15

16                                                 UNITED
                                                   UNITED STATES
                                                           STATESMAGISTRATE   JUDGE
                                                                   DISTRICT JUDGE
17                                                 Dated: December 18, 2019.
     Respectfully submitted by:
18   KOELLER NEBEKER CARLSON
      & HALUCK, LLP
19
     By:            /s/Andrew C. Green
20           ANDREW C. GREEN, ESQ.
             Nevada Bar No. 9399
21           REGINALD S. THOMAS, ESQ.
             Nevada Bar No. 14424
22           KOELLER NEBEKER CARLSON
             & HALUCK, LLP
23           400 S. 4th Street, Suite 600
             Las Vegas, NV 89101
24           Attorneys for Defendant,
             LIBERTY MUTUAL INSURANCE COMPANY
25

26

27

28
                                           Page 2 of 3                                    573064
